Citation Nr: 1009448	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits for residuals of 
prostate cancer under 38 U.S.C.A. § 1151.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to April 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for prostate cancer.  The Veteran 
perfected an appeal as to this issue.

In May 2009, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In September 2009, the Board referred the case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.  That opinion was obtained and a copy was provided 
to the Veteran and his representative.  The Veteran waived 
the time period allowed for response.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Multiple elevated PSA (prostate-specific antigen) 
readings were noted on VA testing from January 2002 to 
September 2007, although further efforts by VA to detect 
prostate cancer were not taken.   

3.  In 2007, the Veteran was diagnosed with prostate cancer 
by a private physician, who, in November 2007, performed a 
cystoscopy, subrapubic tube placement and cryoablation of the 
prostate.

4.  The evidence preponderates against a finding that failure 
on VA's part to diagnose prostate cancer caused any current 
residuals of prostate cancer.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for residuals of prostate cancer are not met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, legally adequate notice was provided in 
February 2008 correspondence.  This letter informed the 
Veteran of the elements of a claim for 38 U.S.C.A. § 1151 
benefits, described the evidence and information needed to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The file contains no letter informing the Veteran of VA 
policies and practices with regard to assignment of 
disability evaluations and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, because the 
benefit sought is being denied, no effective dates or 
disability evaluations shall be assigned, and hence any error 
in related notice is harmless.  Thus, the Board finds that 
the Veteran has been provided all notice required to afford 
him a meaningful opportunity to participate in the claims 
process.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the relevant private and VA treatment records, 
to include surgical reports.  A VA medical opinion was 
obtained from a specialist in urology regarding a link 
between the residuals of prostate cancer and VA treatment.  
The Veteran was provided a copy of this opinion and given the 
opportunity to respond or submit additional evidence.  
Neither the Veteran nor his representative has indicated that 
there is any additional existing evidence that is necessary 
to decide the claim that has not been obtained; hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis of 38 U.S.C.A. § 1151 Claim

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2009), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of 38 C.F.R. § 3.361(b) and 38 C.F.R. 
§ 3.361(d)(1) (informed consent) or 38 C.F.R. § 3.361(d)(2) 
(unforeseen event).  38 C.F.R. § 3.361(c).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

With regard to the Veteran's claim under 38 U.S.C.A. § 1151 
for residuals of prostate cancer, the Board finds after a 
review of all the lay and medical evidence and argument of 
record, whether or not specifically cited in this decision, 
that a preponderance of the evidence is against the Veteran's 
claim.  In short, there is no competent evidence establishing 
that the Veteran has any residuals of prostate cancer as a 
result of a failure on VA's part to timely diagnose prostate 
cancer.

The Veteran contends that when he had elevated PSA levels 
starting in 2002, VA should have performed a prostate biopsy.  
If this would have been done, the Veteran asserts that he 
would have been diagnosed with prostate cancer and have been 
treated at a much earlier stage, which would have reduced the 
amount and severity of residuals caused by the prostate 
cancer.  Throughout the appeal, the Veteran has noted 
erectile dysfunction and urinary incontinence as residuals of 
prostate cancer.  More recently, the Veteran only describes 
erectile dysfunction.  The Veteran has commented that prior 
to his surgery for prostate cancer his erectile dysfunction 
was treatable with the use of medication, but after surgery 
it is not.

In this case, testing by VA revealed PSA readings of 6.3 in 
November 2002, 7.5 in May 2004, 7.9 in June 2005, 13.6 in 
July 2007 and 12.8 in September 2007.  Normal reference range 
for PSA is 0 to 4.  Further testing by VA to detect prostate 
cancer does not appear to have been taken.   

In 2007, the Veteran was diagnosed with prostate cancer by a 
private physician, Dr. DG, who, in November 2007, performed a 
cystoscopy, subrapubic tube placement and cryoablation of the 
prostate.  Since that time, the Veteran has complained of 
erectile dysfunction which does not fully respond to 
medication.

At his May 2009 DRO hearing, the Veteran testified that VA 
physicians failed to look at and advise him of his elevated 
PSA readings.  He stated that once he was diagnosed with 
prostate cancer, he and Dr. DG made a decision to freeze the 
prostate.  

In a May 2009 letter, Dr. DG noted that the Veteran had 
prostate cancer, established by biopsy in 2007 when his PSA 
was above 13.  According to Dr. DG, the records reveal that 
the Veteran had an elevated PSA blood test as early as 2002 
but a referral to a urologist did not occur until 5 years 
later.  He also noted that in 2002, and today, community 
standard of care dictated that the preferred method for 
dealing with a PSA of over 6 was to refer the patient 
promptly to a urologist.  

A specialist's opinion was obtained from a VA urologist in 
late 2009/early 2010.  The urologist noted the relevant 
history and opined that VA failed to diagnose prostate cancer 
on one or more occasions from October 2001 to October 2007, 
and that this constituted negligence and carelessness.  
However, the urologist opined that irrespective of whether 
there was a delay in diagnosis, radiation therapy should have 
been offered as an alternative to cryosurgery.  He explained 
that the Veteran's disability did not originate from a 
failure to diagnose cancer sooner; rather, it resulted from 
the decision to treat with cryotherapy, not radiation.  The 
disability was likely a result of technical issues related to 
the cryosurgery.  The urologist noted that the risks of 
incontinence and erectile dysfunction exist for any surgical 
treatment offered for prostate cancer, and are reasonably 
foreseeable in any octogenarian who is offered one of these 
modalities.  

The Veteran essentially claims that he has erectile 
dysfunction because VA did not timely diagnose prostate 
cancer.  Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  The Veteran's 
assertions, standing alone, are insufficient to establish 
entitlement to compensation benefits for the claimed 
disorder.  Though the Veteran is competent to describe 
associated symptoms, he is not qualified to make a diagnosis 
or opinion as to etiology of a condition.  

While the medical evidence in this case indicates that VA was 
negligent and careless in not diagnosing prostate cancer when 
the Veteran had elevated PSAs, the evidence also indicates 
that the Veteran did not incur any additional disability as a 
result of VA not diagnosing prostate cancer.  Instead, the 
Veteran's additional disability is the result of cryotherapy.  
The VA urologist opined that radiation therapy should have 
been offered in 2007, which indicates that the delay in 
diagnosis did not cause the Veteran to need surgery rather 
than radiation treatment.  Simply put, the Veteran could have 
had radiation therapy in 2007, rather than the cryotherapy 
which caused the current erectile dysfunction.  The 
cryotherapy was not performed by VA; nor is there any 
indication that VA recommended cryotherapy to the Veteran.  
In fact, at his hearing the Veteran indicated that he and his 
private physician decided to try cryotherapy.  

It is regrettable that prostate cancer was not diagnosed 
sooner; however, no additional disability is shown as a 
result of the failure by VA to timely diagnose prostate 
cancer.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Compensation benefits for residuals of prostate cancer under 
the provisions of 38 U.S.C.A. § 1151 are denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


